

117 HR 3198 IH: Yes In My Backyard Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3198IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Kilmer (for himself, Mr. Hollingsworth, Mrs. Axne, Mr. Meeks, Mr. Quigley, Mr. Case, Mrs. Torres of California, Mr. Taylor, Ms. Herrera Beutler, Ms. Foxx, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require certain grantees under title I of the Housing and Community Development Act of 1974 to submit a plan to track discriminatory land use policies, and for other purposes.1.Short titleThis Act may be cited as the Yes In My Backyard Act.2.PurposeThe purpose of this Act is to discourage the use of discriminatory land use policies and remove barriers to making housing more affordable in order to further the original intent of the Community Development Block Grant program.3.Land use plan(a)In generalSection 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by adding at the end the following:(n)Plan To track discriminatory land use policies(1)In generalPrior to receipt in any fiscal year of a grant from the Secretary under subsection (b), (d)(1), or (d)(2)(B) of section 106, each recipient shall have prepared and submitted, not less frequently than once during the preceding 5-year period, in accordance with this subsection and in such standardized form as the Secretary shall, by regulation, prescribe, with respect to each land use policy described in paragraph (2) that is applicable to the jurisdiction served by the recipient, a description of—(A)whether the recipient has already adopted the policy in the jurisdiction served by the recipient;(B)the plan of the recipient to implement the policy in that jurisdiction; or(C)the ways in which adopting the policy will benefit the jurisdiction.(2)Land use policiesThe policies described in this paragraph are as follows:(A)Enacting high-density single-family and multifamily zoning.(B)Expanding by-right multifamily zoned areas.(C)Allowing duplexes, triplexes, or fourplexes in areas zoned primarily for single-family residential homes.(D)Allowing manufactured homes in areas zoned primarily for single-family residential homes.(E)Allowing multifamily development in retail, office, and light manufacturing zones.(F)Allowing single-room occupancy development wherever multifamily housing is allowed.(G)Reducing minimum lot size.(H)Ensuring historic preservation requirements and other land use policies or requirements are coordinated to encourage creation of housing in historic buildings and historic districts.(I)Increasing the allowable floor area ratio in multifamily housing areas.(J)Creating transit-oriented development zones.(K)Streamlining or shortening permitting processes and timelines, including through one-stop and parallel-process permitting.(L)Eliminating or reducing off-street parking requirements.(M)Ensuring impact and utility investment fees accurately reflect required infrastructure needs and related impacts on housing affordability are otherwise mitigated.(N)Allowing prefabricated construction.(O)Reducing or eliminating minimum unit square footage requirements.(P)Allowing the conversion of office units to apartments.(Q)Allowing the subdivision of single-family homes into duplexes.(R)Allowing accessory dwelling units, including detached accessory dwelling units, on all lots with single-family homes.(S)Establishing density bonuses.(T)Eliminating or relaxing residential property height limitations.(U)Using property tax abatements to enable higher density and mixed-income communities.(V)Donating vacant land for affordable housing development.(3)Effect of submissionA submission under this subsection shall not be binding with respect to the use or distribution of amounts received under section 106.(4)Acceptance or nonacceptance of planThe acceptance or nonacceptance of any plan submitted under this subsection in which the information required under this subsection is provided is not an endorsement or approval of the plan, policies, or methodologies, or lack thereof..(b)Effective dateThe requirements under subsection (n) of section 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304), as added by subsection (a), shall—(1)take effect on the date that is 1 year after the date of enactment of this Act; and(2)apply to recipients of a grant under subsection (b), (d)(1), or (d)(2)(B) of section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) before, on, and after such date.